Title: To George Washington from George Augustine Washington, 28 December 1790
From: Washington, George Augustine
To: Washington, George



Honord Uncle
Mount Vernon December 28, 1790

I have received Your favors of the 15th & 17th Inst. and am pleased to find by the former that the apprehensions for the safety of Christopher and Richmond are removed—The colds which have been so prevalent have not gone through this family some being yet confined with it I apprehend as You do that the Negroes are often confined by trifling indispositions. I have directed Whiting to be particular in guarding against impositions but when their situation requires assistance that it may in time be afforded them—I am also as attentive to them when sick as it is in my power being conscious that humanity is due to them—It is but reasonable to suppose if our Assembly are actuated by proper principles that Your petition for discontinuing Poseys Ferry will be granted, but their conduct in some instances appears so unaccountable that it is hazardous calculation on any thing that depends on there decision it would appear by the information I enclosed You from Mr Fitzugh that the business was in a good train but have received no further communications on the subject since—should success attend the application I shall pursue the steps I mention’d as one of the large Boats will be sufficient shall dispose of the other if a price adequate to her value can be obtaind—There are Pumpmakers in Alexandria and I shall as You direct have a pump made for the well at the Barn which is not deeper I am persuaded than what I described to You for with a strong heavy pole I fathomed it untill I came to the bricks which paved the bottom but will have it tried over again before I direct the making of the pump—The anxiety with which You pressed hedging did not escape me. I had a good many of the seeds of the wild rose & Thorn saved of the latter I shall yet have got a large quantity being advised by Whiting to let them remain on the trees as they would be benefited by the frost—they remain in great abundance now on the trees and shall have them immediately gatherd and buried

which is the method Whiting says is practisised—the trees at the North end of the House were finished the week You left home in the way they were begun and as You think it well that those in front of the House between the two Gates should be trimmed and loped higher than what they have been this shall be done—we could not accomplish the geting in of the Corn before Christmas but it will be immediately set about after the holidays which expires this day (Tuesday.) There is abt 50 or 60 Barrels Yet in the field at the River Plantn and abt 25 at Dogue Run when this is done You shall recieve an acct of the whole—The quantity of Oats consumed by the work horses at the River Plantn has latterly been greater than usual Whiting recommending as they were in very low condition that they should be recruited before the severity of the winter. chaff has been used with the Oats and have directed Whiting that constant use shall be made of the Cuting Boxes, but both of the Mills have been broke the waterwheel of the Country Mill and the cog wheel of the manufacturing Mill so that we have been scarcely able to grind a sufficien[c]y of meal for the Negroes. I have had the wheel of the Corn Mill patched up as well as I could and hope it will stand some time and shall attempt some temporary repairs to the wheel of the Merchant Mill but it appears so rotten that I fear it will not stand long—She must in the summer undergo a thorough repair—I very much doubt we shall not be able to manufacter the little wheat we shall have. It shall be got out as soon as possible and if You think there will be no advantage by waiting will sell for the most that can be got—many people are holding up with an expectation of a great price so that no great quantity has been shiped which induces me to think that the price will not rise—from the quantity there must be in the country and the accounts of large crops being generally made in Europe—from 5 to 5/8 has been the price lately in Alexandria. Mr Fitzhugh sold his crop of 1500 or 2000 Bushls I believe for 6/—there is at the Ferry a Cuting Box at the time I took the acct of things there I omited entering it—I am preparing a shelter for the two bull Calves at the end of the longshed on the garden wall over a trough that extended beyond it which will answer well for feeding them—they yet have the Milk of the Cows and shall be well taken care of—The Flax and hemp in the Neck and what remaind at D: Run was taken up before and shortly after

You went away. that at the Ferry the seed has been got ou⟨t⟩ but a short time but shall be spread to rot—a part of the hemp made at Frenches was put in the water to be roted and has got spoiled Whiting says it must be owing to the water for the time it was in was much shorter than usual—there will be about 50 Bushls Flax seed for sail which I have disposed of @ 3/6 pr Bushl. The highest price that it has sold for in Alexandria it is not yet delivered but will be tomorrow I should have sent it up before Christmas but the navigation being closed which it still is must therefore send it by land—There has been about 100 Bushls of the Buck wheat got out in the Neck the Overseer says he discovered no injury that it had sustaind he thinks there is abt the same quantity to get out—by the following estimate there will be wantg for spring and summer sowing 189 Bushls at D: Run No. 6 will be sown with B. Wheat for manure of 3 Acres at 1 Bushl pr acre. 73 Bushls for manure—No. 5. 72 Acres—44 will be occupied by winter Barley, Rye, Spring Barley and Oats. the recidue with Buck wheat—suppose twenty five, allowing 3 acres for the Barn, Gullies &c.—to be sown as it is for a crop with 3 pecks to the acre—will be 18¾ B.—wanting at this place 91 Bushl ¾—Agreeable to Whitings plan No. 7 at Frenches will be sown with B. Wheat for seed as it will lay out for pasture 4 Years and now being in wheat stubble may be broke up about harvest and sown—he also designs the part of No. 6 at Frenches between the swamp and Cabbins for Buck wheat for a crop unless You should prefer it for manure—this is what he proposes for a crop—No. 7. 45 Acres No. 6—25 ditto which will be 70 Acres—at 3 pecks 52 Bushls for abt 30 acres in field No. 1 at Frenches will be sown for manure abt 15 in No. 7 at Muddy hole for ditto—45 Acres at 1 Bushl pr acre—45 Bushls—there will be required for sowing for a crop 71 Bushls for manure 118—for both purposes the amt will be 189 Bushls—there is no field at the Ferry for Buck wheat 3 now being in wheat—No. 1 in the Neck which is called the sundry Field will be put in Corn and Oats as Whiting does not think it proper to put in buck wheat as that was last taken from it—You speak of the grounds which are to recieve grass seed in the winter to be sown in Jany or February on the snow. I am well convinced and it is the opinion of those who have tried it to be the best method. was it not for the uncertainty of the snows the longer it could be delay’d the

greater certainty I am inclined to think there would be of its success. for by sowing it early there is a greater risk of the seed being injured or washed away before vegetation takes place to prevent it which will be very slow in the most inclement season of winter this I only offer as my opinion—but mean to imbrace the first snows after the Middle of January as I would not take uppon me to hazard it in case of disappointment: if You think my supposition reasonable and the advantage arising from delay equal to the risk will thank you to fix a time—there is no ground that will be sown with grass seed on the snow except the winter Barley & Rye at D: Run—unless You would chuse to have No. 9 at River Plantn which is now in Wheat and will lay out in pasture for 3 years as it will then come into Corn it will be advisable to afford it all the aid possible if it is sown the usual quantity of 8 pints of Clover & 2 of Timothy to the acre I suppose You would have aloted to it—I was informed by Mr Charles Lee that he had paid the Clerk of the General Court £7.10 for recording a Deed of 5000 acres of land from Colo. Lee to You—I requested Mr Lee to give me an acct of it and I would enclose it to You not knowing whether You or Colo. Lee was to defray the expense by custom I believe You will have it to pay but I thought it best to know if there was not some agreement between You and Colo. Lee respecting it—I have also enclosed a Copy of a rect for taxes paid on some land of Yours in Gates County forwarded to Mr Wilson of Alexandria by a Gentleman from Suffolk—as I knew nothing of the land or even of the County I thought it best to take your directions—I have also inclos’d an acct of things purchased in consequence of Your visit to and during Your stay at Mount Vernon—what I am able to furnish an acct of must fall much short of the real expenditures—the Turkeys, Geese and Chickens raised in the Family the Bacon, liquors &c. I can Form no accurate judgment of the Ledger, Mill & Report Books, furnished me with what I have sent except the hay & straw—but the quantities of those two articles are not greater then were actually consumed and the hay was of the very best that was made—out of the 619 Bushls Oats used—319 was fed to Your horses 12 in Number 3 Gallons each 3 times a day allow 72 days. at 4½ Bushls p. day is 319—which was the time you were at home (except Your trip up the river)—had I have known You wished for your satisfaction a particular acct of every

expense I would have endeavourd to have done it. I mentiond in my last my intention of going to Berkley after Christmass as soon as I could have the hogs killed the meat salted and the fat ⟨laid⟩ up this as I shall have it begun on Thursday morning will be finished on Saturday shall therefore set out on Sunday and expect to be absent about 10 days—the Reports shall during which time be forwarded I have passed a dull Christmass having seen no one but those that belonged to the Family—but Christmass being a time that requires more attention than any other to preserve order in a large Family I thought prudent not to absent myself during that time I purpose on my return (after remaining 8 or 10 days) to visit Fanny & my friends below for abt 3 weeks. I hope to recieve on my return from Berkley such directions as You may wish given during my absence and as I shall before I set out put every thing in the best train I can hope nothing will suffer—Mr Packet whose care I can perfectly rely on will remain in the House, will attend to it and the business about it—Whiting who appears very obliging and active will let nothing I hope suffer under his care—if I thought any injury would arise from my absence or if You think so tho I am anxious to visit my friends not having seen many of them for long time yet I will readily decline it but during the winter season business under goes Fewer changes and requires no more than the attention of Overseers to see that the hands are kept to their work—The Overseer who I engaged to take charge of the River Plantn came and took possession on the 14th. he had been there 8 days when he wrote me a letter mentioning that the Plantn was much larger and the business more extensive than he had formed an idea of and that he was satisfied that he was incompetent to the discharge of it and beged that I would liberate him—this confession and request gave me reason to apprehend that not much was to be expected from him if I continued him. I therefore thought it best to continue Garner who had no wish to leave the place than to risque geting an Overseer at this season of the year. I have continued him on the same terms he was before except a deduction of £6.0.0 in his wages and deprived him of killing 4 Shoats which he was allowed before in lieu of which I am to give him 50 lb. of Beef—suffering an Overseer to kill Shoats I think is affording them a pretext for great abuses—for when ever they are seen to do it they will offer an excuse that it

is what they are allow’d—but if no such privelege is granted they can never make use of it as a Plea—in Running the fence between You and myself most of the Rails were got near the fence on the out side of my line the laps of those trees are now declining and will soon be destroyed having but little clearing for my people to do I could imploy them in cuting up those laps into firewood and have it hauled to the river shore and dispose of if it will not be disagreeable to You if in the most trifling degree I will not do it—I beg to be remembered to my Aunt and the Children in the most affectionate terms and my best respects to the Gentlemen of your family—I intended writing Mr Lear and Mr Lewis by this Stage but am prevented but will by the next which I wish them to be informed least they should think me neglectful—with the tenderest affection I am Honord Uncle Yours &c.

Geo: A. Washington

